DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Applicant’s amendment and remarks filed on 11/10/2021 are acknowledged.  Claim 1 is amended.  Claims 1 and 4-17 are pending and are currently under examination.

Objections Maintained
The objection to the specification for the use of the trademark TRITON is maintained for the reasons set forth in the previous office action.  Each letter should be capitalized wherever it appears and be accompanied by the generic terminology.
Although the use of trademarks is permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as trademarks.
It is noted that the cited occurrence of improper use is only exemplary and applicant should review the specification to correct any other use of trademarks.
Applicant has not addressed this objection.

Claim Rejections Maintained
35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

The rejection of claim 14 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention is maintained for the reasons set forth in the previous office action.
broad-spectrum" in claim 14 is a relative term which renders the claim indefinite.  The term "broad-spectrum" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Applicant argues: That a broad-spectrum antibiotic is an antibiotic that acts on gram positive and gram negative bacteria or any antibiotic that acts against a wide range of disease-causing bacteria.  Applicant argues that one skilled in the art can readily determine if an antibiotic is a broad or narrow spectrum antibiotic and that the term is well known and commonly used by those skilled in the art.  Applicant points to various antibiotics, including aminoglycosides, ampicillin, and amoxicillin/clavulanic acid, as examples of broad spectrum antibiotics.
Applicant’s arguments have been fully considered and are not persuasive for the following reasons:
To be definite, the metes and bounds of the invention must be clear.  While applicant has pointed to a definition for the term “broad spectrum”, that definition does not actually provide a line for one of skill in the art to determine whether a given antibiotic is broad spectrum.  Part of the definition reads, “antibiotic that acts against a wide range of disease-causing bacteria.”  Defining a relative term by referencing another relative term does not solve the problem.  What constitutes a “wide” range of bacteria?  On what segment(s) of the range of bacterial species (Gram-positive cocci and bacilli, Enterobacteriaceae, non-fermentative Gram-negative rods, anaerobes, intracellular pathogens) is the classification as broad- or narrow-spectrum antibiotics to be based? On the narrow side, some compounds are narrower than others (e.g. macrolides versus metronidazole), while on the broad side, many antibiotics are narrower than the very broad ones (e.g. tetracyclines are broader than tazocillin, which is broader than cephalosporins, etc.).  The art shows disagreement over whether certain antibiotics are broad or narrow spectrum.  In fact, some of the antibiotics listed by applicant are described as narrow and moderate rather than as broad.  Applicant states that aminoglycosides are broad spectrum.  Acar (Clin Microbiol Infection, 3:P395-396, 1997) describes streptomycin (an aminoglycoside) as narrow spectrum.  Boothe (Merk Veterinary Manual, Aminoglycosides, pages 1-6, 2016) describes streptomycin as narrow spectrum.  Boothe also refers to various aminoglycosides as “expanded-spectrum”.  This does not fit applicant’s view of only narrow versus broad spectrum.  Applicant states that 

35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The rejection of claims 1 and 4-17 under 35 U.S.C. 102(a)(1) as being anticipated by Kabadi et al (WO2014/152338) is maintained for the reasons set forth in the previous office action.
The instant claims are drawn to methods of treating or preventing overgrowth of pathogenic bacteria in a subject deficient in butyrate and/or butyrate-producing bacteria in their gut microbiota by administering a therapeutically effective amount of a butyrate-yielding prebiotic and a butyrate-producing bacteria to the subject.
Kabadi et al disclose treatment of C. difficile associated diarrhea, C. difficile imbalance, and antibiotic associated diarrhea by oral administration of a composition comprising F. prausnitzii and prebiotics (see claims 7, 9-10, 12, and abstract).  The composition can also be administered with gentamicin, dalbavancin, or daptomycin, which are broad-spectrum antibiotics (see claim 11).  These patients would necessarily have a deficit of butyrate-producing bacteria and thus of butyrate.  The dosage can be formulated for humans (see page 23, lines 6-20).  The dosage can be given daily for days to months, which would include more than a week (see page 22, lines 27-30 and page 23, line 27).  The carrier can be a capsule and the prebiotic can be starch (see page 36, line 25 and page 39, line 19-21).  
Applicant argues:
1.  That the examiner has not provided any grounds for establishing that the feature of a subject deficient in butyrate and/or butyrate-producing bacteria in their gut microbiota is inherent.
2.  That the claims have been amended to require a butyrate-yielding prebiotic and that while Kabadi teaches the use of prebiotics, it does not teach the use of butyrate-producing probiotics.
Applicant’s arguments have been fully considered and are not persuasive for the following reasons:
Regarding argument 1, according to applicant’s specification, characterization in global changes in microbial community structure associated with CDI and C. difficile (CD)-negative nosocomial diarrhea find depletion in Firmicutes phyla abundance and diversity compared to healthy microbiota. Of note, butyrate-producing members of the Clostridia class were significantly depleted in CDI and CD-negative mouse microbiota. In addition, for a subject to have antibiotic-associated diarrhea as disclosed by Kabadi, the subject would necessarily have been given antibiotics that caused a gut dysbiosis.  The administration of the antibiotics would have decreased butyrate-producing bacteria by killing at least some of them and this is evidenced by the gut dysbiosis.
Regarding argument 2, applicant’s claim 4 requires that the butyrate-yielding prebiotic be starch.  As discussed above, Kabadi discloses the use of starch as a prebiotic.  In addition, Kabadi discloses the use of inulin as a prebiotic.  Inulin is a butyrate-yielding prebiotic.

Conclusion
No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian J Gangle whose telephone number is (571)272-1181. The examiner can normally be reached M-F, 9-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on 571-272-0835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN GANGLE/Primary Examiner, Art Unit 1645